Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 1 of 16 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR DISTRICT OF NEW JERSEY

GREGORY CARLSON AND CHRISTINA
CARLSON, H/W,

237 Southview Drive

Delran, NJ 08075

PLAINTIFFS
NO,

Vs.

TROOPER WARREN (BADGE No. 8259)
cio NEW JERSEY STATE POLICE
BORDENTOWN STATION
389 US Route 30
Bordentown, NJ 08505

AND
TROOPER V.M. VERITAS (BADGE No.
8252) c/o NEW JERSEY STATE POLICE
BORDENTWON STATION
389 US Route 30
Bordentown, NJ 08505

AND
SGT. 8.V. MOTTOLA (BADGE No.6517)
c/o NEW JERSEY STATE POLICE
BORDENTWON STATION
389 US Route 30
Bordentown, NJ 08505

AND :
NEW JERSEY STATE POLICE SUPERVISORS,
SERGENANTS AND TROOPERS
JOHN/JANE DOES 1-10

DEFENDANTS
COMPLAINT AND DEMAND FOR JURY TRIAL
Nature of Action
1. This is an action for monetary, and other appropriate relief brought by Plaintiffs,
Gregory Carlson and Christina Carlson, husband and wife, to address violations by the

Defendants of clearly established rights secured to Plaintiffs by the constitutions of the United

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 2 of 16 PagelD: 2

States of America, and the statutes of the United States of America, for harm and losses suffered
by Plaintiffs caused by Defendants’ unlawful actions, practices and customs arising from a police
vehicle pursuit of an unknown/unidentified vehicle and the deployment of spike strips by a New
Jersey state trooper which targeted Plaintiff Gregory Carlson, an innocent bystander.

2. This action arises under 42 U.S.C, Section 1983, 1988, Monel y, Dept of Social
Services, 436 U.S. 658, 690 (1978).

Jurisdiction

3. Jurisdiction is invoked pursuant to 28 U.S.C. Sections 1331 and 1343, as
Plaintiffs have alleged violations of federal law.

4, This Court has jurisdiction over Plaintiffs’ state law claims pursuant to its
supplemental jurisdiction as codified at 28 U.S.C. Section 1367.

Parties

5, Plaintiffs, Gregory Carison and Christina Carlson, husband and wife, are adult
individuals and residents of the State of New Jersey, residing at 37 Southview Drive, Delran, NJ
08075,

6. Defendant, New Jersey State Trooper Warren (first name unknown)(Badge
#8259), was, at all times relevant hereto, a New Jersey state trooper assigned to the Bordentown
station and/or unit of the New Jersey state police. He is sued in his individual capacity and his
official capacity as a New Jersey state trooper.

7. Defendant, New Jersey State Trooper V. M. Veritas (Badge#8252), was, at all

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 3 of 16 PagelD: 3

times relevant hereto, a New Jersey state trooper assigned to the Bordentown station and/or unit
of the New Jersey state police. He is sued in his individual capacity and his official capacity as a
New Jersey state trooper. He is also being sued for supervisor liability pursuant to Monel v.
Dept of Social Services, 436 U.S. 658, 690 (1978).

8. Defendant, New Jersey Police Sgt. 8. V. Mottola (Badge #6517), was, at all times
relevant hereto, a Sergeant employed by the New Jersey state police assigned to the Bordentown
station and/or unit of the New Jersey state police. He is sued in his individual capacity and his
official capacity as a New Jersey state trooper.

9, Defendants New Jersey State Police supervisors, sergeants and troopers John/Jane
Does 1-10 were supervisors, officers, training officers or other New Jersey state police
personnel. Plaintiffs do not presently know the names of these defendants after conducting a
reasonable search. Plaintiffs expect to learn the names of these additional individuals through
formal discovery and will promptly take steps to substitute actual names for these fictitious
names. It is believed and therefore averred that these individuals in some manner contributed to
the damages sustained by plaintiffs, including failure to properly train New Jersey state troopers
in vehicular pursuit policies, and in particular the deployment of spike strips as more fully
described below.

Facts

10. On Saturday morning April 13, 2019, at approximately 4:45am, Plaintiff Gregory
Carlson was operating his silver 2015 Honda Civic northbound on 1-295 on his way to work at
Marshall Industrial Technologies in Trenton, NJ where he was employed as an engineer.

11. Atall times relevant hereto, I-295 is divided highway separated by a median with

-3-

 

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 4 of 16 PagelD: 4

3 northbound lanes and a posted speed limit of 65mph.

12. Atall times Plaintiff Gregory Carlson was traveling in the center of the 3
northbound lanes and maintained a posted speed of 65 mph.

13. At approximately midway between the Burlington and Florence Exits of
northbound I-295,m Gregory Carlson passed two marked New Jersey state police cars situated
on the median of the highway which separates the northbound and southbound lanes of 1-295.
Plaintiff passed by the marked New Jersey state police cars without incident.

14, Shortly thereafter, Plaintiff observed another New Jersey state police marked
vehicle also in the left median.

15. As Plaintiff continued northbound approaching the lone New Jersey state police
matked patrol vehicle and reached an approximate distance of 50 yards of the aforesaid vehicle,
Defendant Trooper Warren Bade #8259 ran out from a position adjacent to his marked
Vehicle into the left lane of northbound I-295 and deployed a set of spike strips into the middle
lane of travel directly in front of Gregory Carlson’s silver 2015 Honda Civic.

16. Plaintiff Gregory Carlson was unable to avoid running over the spike strips,
which immediately deflated the front left tire, causing his vehicle to quickly decelerate as a result
of which Plaintiff lost control of his vehicle temporarily. Fortunately, he was able to maneuver
his vehicle over to the right shoulder of the northbound I-295 lanes.

17. Once Plaintiff Gregory Carlson moved his vehicle safely off of the road onto the
right shoulder, he looked into his rearview mirror and observed Trooper Warren deploying the
spike strip a second time attempting to deflate the tires of a large white 4 door construction type
pickup truck outfitted with a ladder rack, side pack tool lockers and appearing similar to the type

4.

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 5 of 16 PagelD: 5

of vehicle used by utility or construction companies.

18. Plaintiff Gregory Carlson observed the large construction type pickup truck
swerve and successfully avoid Trooper Warren’s second deployment of spike strips. The white
4 door construction type pickup truck continued northbound on 1-295 without stopping.

19. Within a very short period of time after observing the construction vehicle avoid
the spike strips and continue traveling northbound on the highway, Plaintiff observed 2 New
Jersey state police vehicles pass by at a high rate of speed with its red and blue roof lights
activated. Within seconds of that observation, Plaintiff observed an additional 2 marked New
Jersey state police vehicles which he believes were the vehicles he observed in the left median
moments earlier. Those additional 2 vehicles also passed Plaintiff traveling northbound with
their red and blue roof lights activated.

20. Plaintiff then attempted to flag down Trooper Warren, who had pulled the spike
strip off the roadway, packed it into his vehicle and began traveling northbound at a high rate of
speed with his red and blue roof lights activated.

21. At no point did any of the New Jersey state police troopers that Plaintiff observed
on the scene stop and approach Plaintiff to check on his condition or otherwise initiate contact.

22. Plaintiff then called 9-1-1 and was transferred to the Bordentown barracks of the
state police and was informed by the trooper who answered his call that other troopers from the
Bordentown barracks were in a vehicle pursuit and that the answering trooper would dispatch
aide to the scene.

23. As Plaintiff remained in his vehicle at the scene, he began to feel pain and
stiffness throughout his body. After approximately15 minutes when no state police vehicle

-5-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 6 of 16 PagelD: 6

arrived to aide Plaintiff, he called back was advised that no personnel from the Bordentown
barracks was available and that no assistance would be coming to Plaintiff's aid. After another
10-15 minutes as Plaintiff's pain increased, he called 9-1-1 a third time and requested medical
assistance.

24. First responders from Endeavor Ambulance Service and a fire crew arrived on the
scene and rendered assistance to Plaintiff. At this time, a New Jersey state trooper also arrived
and took contro! of Plaintiff’s disabled vehicle while Plaintiff was attended to by the EMTs.

25. While on the scene, the EMTs checked Plaintiff’s vital signs. His blood pressure
was 180/120 and the EMTs were concerned of a possible cardiac event and accordingly,
transported Plaintiff via ambulance to Virtua Memorial Hospital-Mount Holly, where he arrived
at approximately 6:00AM. In addition, because Plaintiff was complaining of pain in his neck,
his neck was immobilized at the scene by the EMT's prior to the ambulance trip to the hospital.

26.  Asaresult of Trooper Warren’s deployment of spike strips in front of Plaintiff's
path of travel and the resulting rapid deflation of his front tire and deceleration of the speed of
the vehicle in a short period of time, Plaintiff sustained bodily injuries more particularly set forth
at below.

27.  Asadirect and proximate result of the conduct of the Defendants in deploying the
spike strips, Plaintiff Gregory Carlson sustained injuries including but not limited to his neck,
shoulder, left arm, left hand, lower back, left leg and right knee, together with a shock to his
nerves and nervous system by reason of which he was rendered sick, sore, lame and disordered,
and was made to undergo mental anguish and physical pain, as a result of which he has suffered
and will continue to suffer for an indefinite time in the future.

-6-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 7 of 16 PagelD: 7

28. Asa further direct and proximate result of the Defendants’ actions as described
above, Plaintiff underwent epidural injections and surgery to his left rotator cuff (exacerbation of
a previous injury repaired by surgery), surgery to his neck and lower back.

29. All of Plaintiff's injuries are serious and/or permanent in nature.

30. Asa further direct and proximate result of the Defendants’ conduct as described
above, Plaintiff incurred necessary and reasonable medical expenses.

31. As a further direct and proximate result of the Defendants’ conduct as described
above, Plaintiff has suffered physical pain, mental anguish and humiliation, and he will continue
to suffer the same for an indefinite time in the future.

32, As a further result of the conduct of the Defendants as described above, Plaintiff
Gregory Carlson was caused and continue to be caused to sustain a loss of life’s everyday
enjoyment and pleasures to his great distress and overall discomfort.

33, As a further direct and proximate result of the Defendants’ conduct, as aforesaid,
Plaintiff has suffered loss of ages and loss of earning capacity, and was unable to continue in
his employment as an engineer.

34,  Atno time was Plaintiff Gregory Carlson the subject or target of any police
pursuit; rather, he was an incident victim of the reckless and indiscriminate deployment of spike
strips by Trooper Warren.

35. Without just cause or legal justification, Trooper Warren indiscriminately
deployed spike strips in front of Plaintiff's vehicie as he was traveling at approximately 65mph

northbound in the center lane of J-295,

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 8 of 16 PagelD: 8

NATIONWIDE SPIKE STRIP CONTROVERSY

36. Tire deflation devices known as spike strips or stop sticks were introduced in
1996 as a safe alternative to end police pursuit of suspects eluding law enforcement in vehicles.
Initially viewed by law enforcement agencies as a safe alternative to a high speed vehicle pursuit,
spike strips have presented safety problems for both law enforcement officials and the public.
The Officer Down Memorial page, a website run by a non-profit that catalogs line-of-duty deaths
of law enforcement officials counts more than 20 officers killed by cars while trying to deploy
spike strips between 1996 and 2010.

37. In September 2012, after a number of fatal crashes involving spike strips, the FBI
issued a bulletin urging law enforcement agencies to explore other ways to handle chases. The
bulletin noted the number of deaths of law enforcement officers involving the use of spike strips
noting that they pose “a real danger for law enforcement officers.” (See Officer Down
Memorial page Officers Killed While Deploying Spike Strips, bttp://blog.odmp.org/2010/09/
officers killed-while-deploying-spike.html (accessed April 2, 2012). The bulletin advised that
“law enforcement agencies should way other options, such as the pit maneuver, to end high
speed chases. Departments can also consider the increased use of aerial surveillance to track an
offender’s location relative to that of an officer placing the spike strip. Moreover, radio
communication could help confirm that a subject is too far way to reach a location of an office
during deployment. Further, new technology that could disable cars involved in high speed
chases may reduce the risk to officer safety.

38. In addition to posing a risk of serious injury and/or death to law enforcement

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 9 of 16 PagelD: 9

officers, the deployment of spike strips have killed and injured incident third party motorist and
pedestrians who are struck by vehicles attempting to evade spike strips.

39. In a New York Times article dated July 4, 2015, noted that spike strips while
effective in stopping a vehicle by flattening a suspect’s tires, “they can also put law enforcement
officers and bystanders into death’s crosshairs. At least 30 people have been killed in the two
decades since spike strips became popular, some victims intentionally run over by drivers trying
to evade capture at any costs and others struck by cars careening wildly on punctured tires.”

Jim Bueermamn, President of the Police Foundation, a policy research group was quoted in the
Times article indicating that many law enforcement agencies have placed restrictions on pursuit
policies, including the use of spike strips by setting speed limits, and allowing such vehicle
pursuits only after felonies or even requiring the pursuit to end once the police know the
suspect’s identity and can apprehend suspect later. “Are you going to apprehend all offenders at
any cost?” Mr. Bueermann said “most of the time they are running for very benign reasons --
they have warrants or it’s a stolen car. And is chasing a stolen piece of metal worth it?”

40. Recognizing the balance of risk of injury or death versus effectively stopping
pursued vehicles, the New Jersey Office of Attorney General has issued a Police Vehicular
Pursuit Policy, which is revised from time-to-time. As the previce to the vehicular pursuit
policy noted the “New Jersey Task Force on Police Vehicular Pursuit Policy was mindful of the
requirement that such a policy appropriately weigh a police officer’s sworn duty to apprehend
law breakers with the obligation to protect life and the public safety.” A requirement of the July
2009 revision of the policy require that “all law enforcement officers engaged in pursuit
incidents file a pursuit incident report” noting that “any sound vehicular pursuit policy is

-9-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 10 of 16 PagelD: 10

necessarily based on complete and accurate information about pursuit incidents.” Moreover,
“the task force considered entire range of incidents for which police officers are now required to
file formal reports and concluded that vehicular pursuits would rank among the most critical
on any such list.” Among the restrictions imposed by the 2009 policy revision were the
command that “no more than 2 police vehicles (primary unit and secondary unit) shall become
actively involved in a pursuit unless otherwise specifically directed by a supervisor.”

41. | The New Jersey Vehicle Police Pursuit policy addresses the issue of “authorized
tire deflation devices” and required that prior to the deployment and use of an authorized tire
deflation device, the law enforcement agency shall

1. Modify its vehicular pursuit policy to provide for the proper use of the
authorized tire deflation device; and

2. Train all officers in the use of the authorized tire deflation device.

a) training must include practical, hands-on operation of the authorized tire
deflation device.

Further, the policy mandates that an authorized tire deflation device may be “utilized only after
supervisory approval.” Under the section entitled “Deployment” the supervisor “must
coordinate the efforts of all law enforcement units involved in the pursuit and the
communications operator shall notify all units of the location of the authorized tire deflation
device deployment.”

42. As noted above, the policy has a reporting requirement in the form of a vehicle
pursuit report which mandates that the date time and location of deployment and activation, the
officer who deployed and active the authorized tire deflation device be identified and the results
of the use of the authorized tire deflation device be reported whether it be on the pursuit

-10-

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 11 of 16 PagelD: 11

vehicle, on other vehicles, property of people.”

43. The role of the supervisor is critical according to the New Jersey Police
Vehicular Pursuit Policy. It requires the supervisor to immediately decide whether the pursuit
should continue upon learning of same. It further states

A. The supervisor shall permit a pursuit to continue only iff

1. There is reasonable belief that the violator has committed an offense of the first or
second degree, or an offense enumerated in Appendix A of this policy, or

2. There is a reasonable belief that the violator poses an immediate threat to the safety of
the public or other police officers.

Supervisor shall “also order the pursuit terminated if the suspect’s identity is established to the
point where later apprehension may be accomplished and where there is no immediate threat
to public safety.” Appendix A to the New Jersey Police Vehicular Pursuit policy identifies
the following offenses as a those in which a vehicular pursuit may be authorized:

1. Vehicular homicide, 2C;11-5;

2. Aggravated assault, 2C:12-1b;

3. Criminal restraint, 2C 13:-2;

4, Ageravated criminal sexual contact, 2C:14-3a;

5. Arson, 2C:17-1b;

6. Burglary, 2C:18-2;

7. Automobile theft, 2C:20-2;

8. Theft by extortion, 2C:20-5;

9, Escape, 2C:29-5; and

10. Manufacturing, distributing or dispensing of CDS, 2C:35-5b.

-{1-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 12 of 16 PagelD: 12

44. In an effort to determine the facts and circumstances of, inter alia, including the
nature of the crime involving the pursued vehicle, Plaintiff submitted a written request to obtain
copies of state police reports and photographs in the form required by Division of State Police,
Dept of Law & Public Safety on May 15,2019. By response, Plaintiff was informed that the
records requested cannot not be obtained as public records to the Criminal Justice Records
Bureau therefore, they cannot be released. To obtain other records including computer
aided dispatch (CAD) abstract reports, taped statement, video, radio and 9-1-1 call tapes via
subpoena issued by a Court of competent jurisdiction. Accordingly, Plaintiff does not at the
time of filing this Complaint have in his possession details about the nature of the vehicle being

pursued.

COUNT I -VIOLATION OF CIVIL RIGHTS (FOURTEENTH AMENDMENT)
PLAINTIFFS v. DEFENDANTS

45. Plaintiffs incorporate all preceding paragraphs as if fully set froth at length below.

46. Gregory Carlson has a clearly established protected right under the Due Process
clause of the Fourteenth Amendment to the U.S. Constitution as that clause protects Plaintiff
form governmental action including the action of Trooper warren which resulted in serious
bodily injuries suffered by Plaintiff.

47. Under any subjective standard, Trooper warren could not have believed that
Gregory Carlson was the subject or target of the police pursuit as is demonstrated by Trooper
Warren’s actions in discriminately deploying the spike strips first against Gregory Carlson and
then immediately thereafter against a large pickup truck equipped with side panels, ladders and

presenting a different visual profile to the trooper then Carlson’s silver Honda Civic.

-12-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 13 of 16 PagelD: 13

48. It is clear that Trooper Warren was indiscriminately deploying the spike strips
without regard to the identity of the vehicle being pursued.

49, Thus, the indiscriminate actions of Trooper Warren against Plaintiff Gregory
Carlson constitute due process violation of a clearly established right to be free and
governmental interference and physical harm.

50. The actions of Trooper Warren, as described above violated Plaintiff's due
process rights.

5i. Asa direct and proximate result of that violation, Gregory Carlson suffered
injuries as set forth above.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants as
follows:

compensatory damages

punitive damages

attorney’s fees and cost pursuant to 42 U.S.C. Section 1988; and
all other appropriate relief as the Court deems just and proper.

wo TS

COUNT II-VIOLATION OF CIVIL RIGHTS (FOURTH AMENDMENT)
PLAINTIFES v. DEFENDANTS

52. Plaintiffs incorporate all preceding paragraphs as if fully set froth at length below.

53. At all relevant times, Defendants, acting under color of law, were deliberately
indifferent, acted with malice towards Plaintiff, in violation of the Fourth Amendments ban on
excessive force and unreasonable seizure of the person.

54. The disabling of Plaintiff Gregory Carlson’s vehicle by the deployment of spike
strips by Trooper Warren constitutes a seizure within the meaning of the Fourth Amendment.

55. The aforesaid actions by the Defendant are a violation of 42 U.S.C. Section

-]3-

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 14 of 16 PagelD: 14

1983 which prohibits defendants, acting under color of law to violate Plaintiffs clearly
established rights.

56. | The conduct of Trooper Warren in deploying the spike strips first against Plaintiff
in his Honda Civic, and then against a large pickup truck bearing no reasonable resemblance to
Plaintiff's vehicle would, in the minds of any law enforcement officer constate the violation of
a clearly established right to be free from improper searches and seizures and to be free from
excessive force.

57. The actions of Trooper Warren as described above, violated those clearly
established rights secured by the Fourth Amendment to the U.S. Constitution.

58. Asa direct and proximate result of that violation, Gregory Carlson was injured as

set forth above.

WHEREFORE, Plaintiff demand judgment in his favor and against the Defendants
follows:

compensatory damages

punitive damages

atiorney’s fees and cost pursuant to 42 U.S.C. Section 1988; and
all other appropriate relief as the Court deems just and proper.

oo oP

COUNT III-VIOLATION OF PLAINTIFF’S RIGHTS UNDER MONEL
PLAINTIFFS v. DEFENDANTS

59, Plaintiffs incorporate all preceding paragraphs as if fully set froth at length below.

60. The actions of Trooper Warren as described above, which were upon information
and belief, in violation of the New Jersey Police Vehicular Pursuit Policy were the result of a
pattern and practice involving lack of proper training, lack of clear instruction and mandates by

Trooper Warren’s supervisors and superiors.

-14-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 15 of 16 PagelD: 15

61. | Under Monel, liability of supervisors can be established when it is shown that
lack of training or adherence to clearly established policies and the lack of training resulted
directly in Plaintiff’s injuries as set forth above.

WHEREFORE, Plaintiff demand judgment in his favor and against the Defendants

follows:
a. compensatory damages
b. punitive damages
C. attorney’s fees and cost pursuant to 42 U.S.C. Section 1988; and
d. all other appropriate relief as the Court deems just and proper.

COUNT IV — PER QUOD
PLAINTIFF, CHRISTINA CARLSON vy. ALL DEFENDNATS

62, Plaintiff, Christina Carlson, wife of Plaintiff, Gregory Carlson, incorporates all
preceding paragraphs as if fully set forth hereunder.

63. Solely because of the actions of the Defendants, Plaintiff Christina Carlson,
has been obligated to expend various sums of money for medicines and medical attention in and
about attempting to effect a cure for the injuries to his wife, and will be obligated to make
similar expenditures for an indefinite time in the future.

64, Further, by reason of the aforesaid, Plaintiff Christina Carlson, has been
deprived of the comfort, companionship, services, assistance and consortium of her husband, and
wili be deprived for an indefinite time in the future.

WHEREFORE, Plaintiff, Christina Carlson, demands judgment against the Defendants

for money damages, interest, and costs of suit.

-15-

 

 
Case 1:21-cv-09166 Document1 Filed 04/13/21 Page 16 of 16 PagelD: 16

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury.

  

DANIEL ‘JAIETZNECKER
EARP COHN P.C.
ID #05 1021992
20 BRACE ROAD, SUITE 400
- CHERRY HILL, NEW JERSEY 08034
(856) 354-7700
Attorney for Plaintiffs

dhetznecker@earpcohn.com

 

-16-
